 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED CAPITAL FUNDING                      CASE NO. C15-0194JLR
           CORP.,
11                                                     MINUTE ORDER
                                       Plaintiff,
12                v.

13
           ERICSSON, INC.,
14
                                     Defendant.
15         ERICSSON, INC.,
16
                           Third-Party Plaintiff,
17                v.

18         KYKO GLOBAL, INC.,

19                       Third-Party Defendant.
20
           The following minute order is made by the direction of the court, the Honorable
21
     James L. Robart:
22


     MINUTE ORDER - 1
 1          To address issues raised in the parties’ amended case management report (Dkt.

 2   # 146), the court orders a status conference on Wednesday, October 31, 2018, at

 3   10:00 a.m. The parties should come prepared to discuss topics including, but not limited

 4   to: (1) the status of Defendant Ericsson, Inc.’s (“Ericsson”) third-party complaint against

 5   Third-Party Defendant Kyko Global, Inc.; (2) the timing of, and limitations on, further

 6   discovery; (3) the requests that Ericsson sets forth in the amended case management

 7   report, to which Plaintiff United Capital Funding Corp. (“United”) does not agree (see id.

 8   at 6); and (4) the requests that United sets forth in the amended case management report,

 9   to which Ericsson does not agree (see id. at 6-7).

10          No later than close of business on Monday, October 29, 2018, the parties shall

11   submit two-page letter briefs to the court addressing the above topics and any other issues

12   they wish to raise at the status conference.

13          Filed and entered this 23rd day of October, 2018.

14
                                                    WILLIAM M. MCCOOL
15                                                  Clerk of Court

16                                                  s/ Ashleigh Drecktrah
                                                    Deputy Clerk
17

18

19

20

21

22


     MINUTE ORDER - 2
